 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.51 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

LUSTER RAY NELSON, II,

                       Plaintiff,                     Case No. 1:20-cv-41

v.                                                    Honorable Paul L. Maloney

K SHAFFER et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under Federal Rule of Civil Procedure 21, the Court is permitted to drop parties sua sponte when

the parties have been misjoined. Pursuant to that rule, the Court will drop as misjoined Defendants

Bryant, Smith, Rubley, Yore, and Burke and dismiss Plaintiff’s claims against them without

prejudice.

               With regard to the claims that remain, under the Prison Litigation Reform Act, Pub.

L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required to dismiss any prisoner action

brought under federal law if the complaint is frivolous, malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief from a defendant immune from such relief. 28

U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se

complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez,

504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss Plaintiff’s complaint

against Defendant Rewerts for failure to state a claim. The Court also will dismiss, for failure to
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.52 Page 2 of 22



state a claim, Plaintiff’s Eighth Amendment and due process claims against remaining Defendants

Bashore and Shaffer

                                             Discussion

I.     Factual Allegations

               Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility, as well as the Carson City Correctional Facility

(DRF) in Carson City, Montcalm County, Michigan and the Bellamy Creek Correctional Facility

(IBC) in Ionia, Ionia County, Michigan. Plaintiff sues DRF Correctional Officers K. Shaffer and

Unknown Bashore; DRF Warden Randee Rewerts; IBC Assistant Resident Unit Supervisor

Unknown Bryant; IBC Correctional Officers Unknown Smith and Unknown Rubley; ICF

Correctional Officer Unknown Yore; and MDOC Hearing Officer S. Burke.

               In his first set of allegations, Plaintiff alleges that he filed multiple grievances while

he was incarcerated at DRF. On September 13, 2018, Defendant Bashore allegedly set Plaintiff

up for a misconduct charge for threatening behavior and issued a misconduct ticket for fighting.

Sometime later, Defendant Bashore informed Plaintiff, “[T]his is what [your] bitch ass gets for

written [sic] grievances on correctional officers.” (Compl., ECF No. 1, PageID.4.) Plaintiff

contends that Bashore’s conduct violated Plaintiff’s Eighth Amendment rights and was committed

in retaliation for Plaintiff’s exercise of his First Amendment rights. He also alleges that the

conduct violated the Eighth Amendment and that he was deprived of due process.

               That same date, Defendant Shaffer packed up Plaintiff’s property, including

Plaintiff’s television, tape player, food, headphones, and legal documents and damaged Plaintiff’s

JP5. Plaintiff asked Shaffer what had happened to his property. Defendant Shaffer responded,

“[Y]ou don’t get to live comftable when you write grievences on correctional officers and dont

                                                   2
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.53 Page 3 of 22



attempt to write no more grievences Ill make sure they get thew away.” (Id. (verbatim).) Plaintiff

alleges that Defendant Shaffer’s conduct violated his rights under the Eighth Amendment and the

Due Process Clause of the Fourteenth Amendment and was taken in retaliation for the exercise of

his rights under the First Amendment.

               Plaintiff’s next series of allegations involve his incarceration at IBC, where he

apparently was housed prior to his confinement at DRF. Plaintiff does not date all of his

allegations, but his earliest dated IBC allegation occurred on February 6, 2019. Plaintiff alleges

that, prior to that date, he had been filing grievances for some time, leading Defendant Bryant to

make racially derogatory remarks to Plaintiff over a three-month period. Bryant’s comments

included threats to file misconduct charges, to have Plaintiff beaten to death, and to have Plaintiff

sent to a Level-V facility. Plaintiff suggests that Defendant Bryant violated his rights under the

Eighth Amendment, the Equal Protection Clause, and the First Amendment.

               Plaintiff alleges that, on February 6, 2019, Defendant Smith told Plaintiff that he

was good friends with the inspector and that he had seen Plaintiff coming from the control center,

where he undoubtedly was complaining about officers and inmates. Defendant Smith called

Plaintiff, among other things, a “rat ass baby raper.” (Id., PageID.5.) Plaintiff asserts that

Defendant Smith engaged in retaliation for Plaintiff’s exercise of his First Amendment right to file

grievances.

               On July 17, 2019, Defendant Rubley allegedly set Plaintiff up for a misconduct

charge by placing a razor blade in Plaintiff’s area of control. Defendant Rubley informed Plaintiff

that he had “pissed to[o] many staff off” and that he would pay for it in segregation. (Id.) Plaintiff

alleges that Defendant Rubley retaliated against him for the exercise of his First Amendment

rights.



                                                  3
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.54 Page 4 of 22



                  Plaintiff complains that, also while Plaintiff was housed at IBC, Defendant

S. Burke, a hearing officer for the MDOC, violated Plaintiff’s right to due process by not

contacting the IBC law library to determine why Plaintiff had not received the books he wanted to

assist him in defending the misconduct charge. Plaintiff also alleges that Defendant Burke failed

to review unspecified evidence. Plaintiff asserts that Defendant Burke deprived him of his right

to due process.

                  Finally, Plaintiff alleges that, on August 22, 2019, when Plaintiff was housed at

ICF, Defendant Correctional Officer Yore shut Plaintiff’s window. Then Plaintiff asked why,

Defendant Yore responded, “[B]ecause your weird, your weird, freak.” (Id. (verbatim).) When

Plaintiff complained about the language Defendant Yore used, Yore told Plaintiff not to talk to

her. She told Plaintiff to stand there, because she did not want to look at him. When chow time

arrived, Defendant Yore allegedly opened the food slot and flung Plaintiff’s food onto his cell

floor, stating, “[T]his is all for my friend[]s across the street . . . I, know you, never had a ticket

from a black officer but you getten one today you bitch ass nigga.” (Id.) Plaintiff contends that

Defendant Yore’s actions amounted to retaliation for Plaintiff’s exercise of his First Amendment

rights, discrimination, and a violation of the Eighth Amendment.

                  Plaintiff seeks compensatory and punitive damages. Plaintiff also seeks injunctive

relief in the form of placement in a sexual offender treatment program to improve his eligibility

for parole.

II.    Misjoinder

                  Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the
                                                    4
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.55 Page 5 of 22



alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”

                Courts have recognized that, where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

        Rule 20 deals solely with joinder of parties and becomes relevant only when there
        is more than one party on one or both sides of the action. It is not concerned with
        joinder of claims, which is governed by Rule 18. Therefore, in actions involving
        multiple defendants Rule 20 operates independently of Rule 18. . . .

        Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
        a single action only if plaintiff asserts at least one claim to relief against each of
        them that arises out of the same transaction or occurrence and presents questions of
        law or fact common to all.

7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009),

and Garcia v. Munoz, No. 08-1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also

Neitzke v. Williams, 490 U.S. 319, 328 (1989) (joinder of defendants is not permitted by Rule 20

unless both commonality and same transaction requirements are satisfied).

                Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts . . . are related; whether more than one act . . . is alleged;

whether the same supervisors were involved, and whether the defendants were at different



                                                    5
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.56 Page 6 of 22



geographical locations.” Id. (quoting Nali v. Mich. Dep’t of Corr., No. 07-10831, 2007 WL

4465247, at *3 (E.D. Mich. Dec. 18, 2007)).

               Permitting the improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004). Under

the PLRA, a prisoner may not commence an action without prepayment of the filing fee in some

form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed to deter

frivolous prisoner litigation by making all prisoner litigants feel the deterrent effect created by

liability for filing fees.” Williams v. Roberts, 116 F.3d 1126, 1127-28 (5th Cir. 1997). The PLRA

also contains a “three-strikes” provision requiring the collection of the entire filing fee after the

dismissal for frivolousness, etc., of three actions or appeals brought by a prisoner proceeding in

forma pauperis, unless the statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three

strikes” provision was also an attempt by Congress to curb frivolous prisoner litigation. See Wilson

v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).

               The Seventh Circuit has explained that a prisoner like plaintiff may not join in one

complaint all of the defendants against whom he may have a claim, unless the prisoner satisfies

the dual requirements of Rule 20(a)(2):

       Thus multiple claims against a single party are fine, but Claim A against Defendant
       1 should not be joined with unrelated Claim B against Defendant 2. Unrelated
       claims against different defendants belong in different suits, not only to prevent the
       sort of morass that [a multi]-claim, [multi]-defendant suit produce[s] but also to
       ensure that prisoners pay the required filing fees--for the Prison Litigation Reform
       Act limits to 3 the number of frivolous suits or appeals that any prisoner may file
       without prepayment of the required fees. 28 U.S.C. § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person--say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different
       transactions--should be rejected if filed by a prisoner.


                                                 6
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.57 Page 7 of 22



George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3d Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998);

Shephard v. Edwards, No. C2-01-563, 2001 WL 1681145, at *1 (S.D. Ohio Aug. 30, 2001)

(declining to consolidate prisoner’s unrelated various actions so as to allow him to pay one filing

fee, because it “would improperly circumvent the express language and clear intent of the ‘three

strikes’ provision”); Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000) (denying prisoner’s

request to add new, unrelated claims to an ongoing civil rights action as an improper attempt to

circumvent the PLRA’s filing fee requirements and an attempt to escape the possibility of

obtaining a “strike” under the “three strikes” rule). To allow Plaintiff to proceed with these

improperly joined claims and defendants in a single action would permit him to circumvent the

PLRA’s filing fee provisions and allow him to avoid having to incur a “strike” for purposes of by

§ 1915(g), should any of his claims turn out to be frivolous.

               Defendant DRF Correctional Officer Bashore is the first Defendant named in the

body of the complaint. Two other DRF officials, Defendants Shaffer and Rewerts, are alleged to

have engaged in retaliatory conduct on September 13, 2018, either by engaging in active conduct

or failing to take action to prevent the retaliatory behavior. The alleged actions by all other

Defendants occurred at different times and at different facilities. The actions of the other

Defendants are wholly unrelated to the alleged September 2018 conduct by Defendants Bashore,

Shaffer, and Rewerts.

               Under Rule 21 of the Federal Rules of Civil Procedure, “[m]isjoinder of parties is

not a ground for dismissing an action.”       Instead, Rule 21 provides two remedial options:



                                                 7
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.58 Page 8 of 22



(1) misjoined parties may be dropped on such terms as are just; or (2) any claims against misjoined

parties may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Glob. Grp.,

L.P., 541 U.S. 567, 572-73 (2004) (“By now, ‘it is well settled that Rule 21 invests district courts

with authority to allow a dispensable nondiverse party to be dropped at any time . . . .’”); DirecTV,

Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006); Carney v. Treadeau, No. 2:07-cv-83, 2008 WL

485204, at *2 (W.D. Mich. Feb. 19, 2008); Coal. to Defend Affirmative Action v. Regents of Univ.

of Mich., 539 F. Supp. 2d 924, 940 (E.D. Mich. 2008); see also Michaels Bldg. Co. v. Ameritrust

Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988) (“[D]ismissal of claims against misjoined parties is

appropriate.”). “Because a district court’s decision to remedy misjoinder by dropping and

dismissing a party, rather than severing the relevant claim, may have important and potentially

adverse statute-of-limitations consequences, the discretion delegated to the trial judge to dismiss

under Rule 21 is restricted to what is ‘just.’” DirecTV, 467 F.3d at 845.

               At least three judicial circuits have interpreted “on such terms as are just” to mean

without “gratuitous harm to the parties.” Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008)

(quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000)); see also DirecTV, 467 F.3d

at 845. Such gratuitous harm exists if the dismissed parties lose the ability to prosecute an

otherwise timely claim, such as where the applicable statute of limitations has lapsed, or the

dismissal is with prejudice. Strandlund, 532 F.3d at 746; DirecTV, 467 F.3d at 846-47; Michaels

Bldg. Co., 848 F.2d at 682.

               In this case, Plaintiff brings causes of action under 42 U.S.C. § 1983. For civil

rights suits filed in Michigan under § 1983, the statute of limitations is three years. See Mich.

Comp. Laws § 600.5805(10); Carroll v. Wilkerson, 782 F.2d 44 (6th Cir. 1986) (per curiam);

Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2, 1999). Furthermore,



                                                 8
 Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.59 Page 9 of 22



“Michigan law provides for tolling of the limitations period while an earlier action was pending

which was later dismissed without prejudice.” Kalasho v. City of Eastpointe, 66 F. App’x 610,

611 (6th Cir. 2003).

               Plaintiff’s allegations against Defendants Bashore, Shaffer, and Rewerts occurred

in September 2018. All actions against the remaining Defendants occurred in 2019, well within

the three-year period of limitations. Those claims are not at risk of being time-barred.

               Because Plaintiff’s claims against Defendants Bryant, Smith, Rubley, Burke, and

Yore are misjoined, the Court will dismiss without prejudice Plaintiff’s complaint against them.

III.   Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.
                                                  9
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.60 Page 10 of 22



8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

IV.       Defendant Rewerts

                Plaintiff fails to make specific factual allegations against Defendant Rewerts, other

than his general claim that Rewerts failed to take action to supervise or discipline his employees.

Government officials may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th

Cir. 2009). A claimed constitutional violation must be based upon active unconstitutional

behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can supervisory

liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899;

Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be

imposed simply because a supervisor denied an administrative grievance or failed to act based

upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). “[A] plaintiff must plead that each Government-official defendant, through the official’s
                                                   10
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.61 Page 11 of 22



own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed

to allege that Defendant Rewerts engaged in any active unconstitutional behavior. Accordingly,

he fails to state a claim against Defendant Rewerts.

V.     Defendants Bashore & Shaffer

               Plaintiff alleges that Defendants Bashore and Shaffer have retaliated against him

for filing grievances. He also alleges that both Defendants have violated his rights under the Eighth

Amendment by issuing false misconducts and taking his property. Finally, Plaintiff alleges that

Defendants Bashore and Shaffer have violated his right to due process, Bashore by filing false and

retaliatory misconducts against him, and Shaffer by taking his property without due process.

       A.      Retaliation

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               Upon initial review, the Court concludes that Plaintiff’s allegations against

Defendants Bashore and Shaffer are sufficient to state a retaliation claim.

       B.      Eighth Amendment

               Plaintiff alleges that Defendants Bashore and Shaffer have violated his Eighth

Amendment rights by filing false misconduct charges and taking Plaintiff’s property.

                                                 11
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.62 Page 12 of 22



               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence,

“extreme deprivations are required to make out a conditions-of-confinement claim.” Id.

               Plaintiff’s allegations against Defendants Bashore and Shaffer fall far short of

stating an Eighth Amendment claim. Being charged with a false misconduct ticket does not

implicate a condition intolerable for prison confinement. Rhodes, 452 U.S. at 348. Moreover, the

taking of prisoner property does not subject Plaintiff to such a condition.

               Further, to the extent that Plaintiff alleges Defendants Bashore and Shaffer used

abusive language, he fails to state an Eighth Amendment claim. The use of harassing or degrading

language by a prison official, although unprofessional and deplorable, does not rise to

constitutional dimensions. See Ivey v. Wilson, 832 F.2d 950, 954-55 (6th Cir. 1987); see also



                                                 12
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.63 Page 13 of 22



Johnson v. Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004) (harassment and verbal abuse do not

constitute the type of infliction of pain that the Eighth Amendment prohibits); Violett v. Reynolds,

No. 02-6366, 2003 WL 22097827, at *3 (6th Cir. Sept. 5, 2003) (verbal abuse and harassment do

not constitute punishment that would support an Eighth Amendment claim); Thaddeus-X v.

Langley, No. 96-1282, 1997 WL 205604, at *1 (6th Cir. Apr. 24, 1997) (verbal harassment is

insufficient to state a claim); Murray v. U.S. Bureau of Prisons, No. 95-5204, 1997 WL 34677, at

*3 (6th Cir. Jan. 28, 1997) (“Although we do not condone the alleged statements, the Eighth

Amendment does not afford us the power to correct every action, statement or attitude of a prison

official with which we might disagree.”); Clark v. Turner, No. 96-3265, 1996 WL 721798, at *2

(6th Cir. Dec. 13, 1996) (“Verbal harassment and idle threats are generally not sufficient to

constitute an invasion of an inmate’s constitutional rights.”); Brown v. Toombs, No. 92-1756,

1993 WL 11882 (6th Cir. Jan. 21, 1993) (“Brown’s allegation that a corrections officer used

derogatory language and insulting racial epithets is insufficient to support his claim under the

Eighth Amendment.”).

               For all these reasons, Plaintiff fails to state an Eighth Amendment claim against

Defendants Bashore and Shaffer.

       C.      Due Process

               Plaintiff alleges that Defendant Bashore violated his right to due process by writing

a false misconduct ticket against him, alleging that Plaintiff had engaged in threatening behavior

and fighting, though the ticket eventually was reduced to a charge of insolence. Plaintiff also

alleges that Defendant Shaffer took his property without due process.

               1.      Defendant Bashore

               Plaintiff claims that Defendant Bashore falsely charged him with two Class-I

(major) misconduct offenses of “threatening behavior” and “fighting.” He also alleges that the

                                                13
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.64 Page 14 of 22



threatening-behavior charge was reduced to a charge of insolence, a Class-II misconduct.1 See

Mich. Dep’t of Corr. Policy Directive (PD) 03.03.105, Attach. A & B.

                  The Fourteenth Amendment protects an individual from deprivation of life, liberty

or property, without due process of law.” Bazetta v. McGinnis, 430 F.3d 795, 801 (6th Cir. 2005).

To establish a Fourteenth Amendment procedural due process violation, a plaintiff must show that

one of these interests is at stake. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Analysis of a

procedural due process claim involves two steps: “[T]he first asks whether there exists a liberty or

property interest which has been interfered with by the State; the second examines whether the

procedures attendant upon that deprivation were constitutionally sufficient.” Ky. Dep’t of Corr. v.

Thompson, 490 U.S. 454, 460 (1989).

                  The Supreme Court long has held that the Due Process Clause does not protect

every change in the conditions of confinement having an impact on a prisoner. See Meachum v.

Fano, 427 U.S. 215, 225 (1976). In Sandin v. Conner, 515 U.S. 472, 484 (1995), the Court set

forth the standard for determining when a state-created right creates a federally cognizable liberty

interest protected by the Due Process Clause. According to that Court, a prisoner is entitled to the

protections of due process only when the sanction “will inevitably affect the duration of his

sentence” or when a deprivation imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v.

Baker, 155 F.3d 810, 812 (6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir.

1995).




1
  Under Mich. Dep’t of Corr. Directive 03.03.105 ¶ A, misconduct charges are classified as Class I, Class II, and Class
III. Class-I misconduct charges are “major” misconduct charges, subject to all hearing requirements set forth in Mich.
Comp. Laws § 791.252. Class-II and Class-III misconducts are considered “minor” misconducts. PD 03.03.105 ¶ B.

                                                         14
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.65 Page 15 of 22



               Plaintiff’s major misconduct charge and conviction may have affected a number of

Plaintiff’s interests, but none of them fall into either of the categories identified in Sandin as

protected by due process, i.e., an inevitable effect on the duration of Plaintiff’s sentence or an

atypical and significant hardship. As to the first category, Plaintiff has not alleged a deprivation

that will inevitably affect the duration of his sentence. A prisoner like Plaintiff, who is serving an

indeterminate sentence for an offense committed after 2000, can accumulate “disciplinary time”

for a major misconduct conviction. See Mich. Comp. Laws § 800.34. Disciplinary time is

considered by the Michigan Parole Board when it determines whether to grant parole. Id.

§ 800.34(2). It does not necessarily affect the length of a prisoner’s sentence because it is “simply

a record that will be presented to the parole board to aid its [parole] determination.” Taylor v.

Lantagne, 418 F. App’x 408, 412 (6th Cir. 2011).

               As to the second category, Plaintiff has not alleged that he suffered a “significant

and atypical deprivation.”     Plaintiff does not indicate that he was placed in administrative

segregation as a result of his misconduct proceedings, much less that any placement in segregation

was lengthy. Confinement in administrative segregation “is the sort of confinement that inmates

should reasonably anticipate receiving at some point in their incarceration.” Hewitt v. Helms, 459

U.S. 460, 468 (1983).        Thus, it is considered atypical and significant only in “extreme

circumstances.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010).

               Generally, courts will consider the nature and duration of a stay in segregation to

determine whether it imposes an “atypical and significant hardship.” Harden-Bey v. Rutter, 524

F.3d 789, 794 (6th. Cir. 2008). In Sandin, the Supreme Court concluded that the segregation at

issue in that case (disciplinary segregation for 30 days) did not impose an atypical and significant

hardship. Sandin, 515 U.S. at 484. Similarly, the Sixth Circuit has held that placement in



                                                 15
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.66 Page 16 of 22



administrative segregation for two months does not require the protections of due process. See

Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010) (61 days in segregation is not atypical and

significant). It has also held, in specific circumstances, that confinement in segregation for a much

longer period of time does not implicate a liberty interest. See, e.g., Baker, 155 F.3d at 812-23

(two years of segregation while the inmate was investigated for the murder of a prison guard in a

riot); Mackey v. Dyke, 111 F.3d 460 (6th Cir. 1997) (one year of segregation following convictions

for possession of illegal contraband and assault, including a 117-day delay in reclassification due

to prison crowding). Ordinarily, only periods of segregation lasting for several years or more have

been found to be atypical and significant. See, e.g., Selby v. Caruso, 734 F.3d 554, 559 (6th Cir.

2013) (13 years of segregation implicates a liberty interest); Harris v. Caruso, 465 F. App’x 481,

484 (6th Cir. 2012) (eight years of segregation implicates a liberty interest); Harden-Bey, 524 F.3d

at 795 (remanding to the district court to consider whether the plaintiff's allegedly “indefinite”

period of segregation, i.e., three years without an explanation from prison officials, implicates a

liberty interest).

                Given Plaintiff’s lack of allegations concerning any placement in segregation,

much less placement of a substantial duration, he fails to allege that he suffered an atypical and

significant deprivation on that basis

                The same is true if Plaintiff suffered any loss of yard and phone privileges, a loss

of prison employment, or a loss of ability to participate in a religious program, all of which are

expected consequences of confinement in segregation. If Plaintiff’s confinement in segregation

does not implicate a protected liberty interest, it follows that the loss of privileges stemming from

that confinement do not implicate such an interest. Furthermore, federal courts consistently have

found that prisoners have no constitutionally protected liberty interest in prison vocational,



                                                 16
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.67 Page 17 of 22



rehabilitation, and educational programs under the Fourteenth Amendment. See, e.g., Moody v.

Daggett, 429 U.S. 78, 88 n.9 (1976) (Due Process Clause not implicated by prisoner classification

and eligibility for rehabilitative programs, even where inmate suffers “grievous loss”); Argue v.

Hofmeyer, 80 F. App’x 427, 429 (6th Cir. 2003) (prisoners have no constitutional right to

rehabilitation, education or jobs); Canterino v. Wilson, 869 F.2d 948, 952-54 (6th Cir. 1989) (no

constitutional right to rehabilitation); Newsom v. Norris, 888 F.2d 371, 374 (6th Cir. 1989) (no

constitutional right to prison employment); Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987)

(“[N]o prisoner has a constitutional right to a particular job or to any job”); Antonelli v. Sheahan,

81 F.3d 1422, 1431 (7th Cir. 1996) (participation in a rehabilitative program is a privilege that the

Due Process Clause does not guarantee); Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985) (no

constitutional right to rehabilitative services). Moreover, “as the Constitution and federal law do

not create a property right for inmates in a job, they likewise do not create a property right to wages

for work performed by inmates.” Carter, 69 F. App’x at 680 (citing Williams v. Meese, 926 F.2d

994, 997 (10th Cir. 1991), and James v. Quinlan, 866 F.2d 627, 629-30 (3d Cir. 1989)).

Consequently, any loss by Plaintiff of his privileges or wages associated with his prison job did

not trigger a right to due process.

               To the extent that Plaintiff relies upon prison policies as the source of his right to

due process, he fails to state a due process claim. As the Supreme Court stated in Sandin, using

“mandatory language in prisoner regulations” as a source for interests protected by due process

“stray[s] from the real concerns undergirding the liberty protected by the Due Process Clause.”

Sandin, 515 U.S. at 484. Prison regulations are “primarily designed to guide correctional officials

in the administration of a prison.” Id. at 482. They are not designed “to confer rights on inmates[.]”

Id. Accordingly, the Court held that state-created interests “will generally be limited to freedom



                                                  17
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.68 Page 18 of 22



from restraint which . . . imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents or prison life.” Id. (citations omitted). Plaintiff has not alleged that Defendants

imposed such a restraint on him.

               Furthermore, even if Plaintiff had alleged the loss of a protected liberty interest, he

would not state a due process claim because he utterly fails to identify what process he was denied.

In Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court held that prison disciplinary

proceedings implicating a liberty interest must provide the following minimum process: (i) at least

24 hours of advance notice of the charges, (ii) the right to call witnesses and to present evidence

in the inmate’s defense, (iii) an impartial tribunal, and (iv) a written statement of evidence relied

on by the disciplinary board and the reasons for the disciplinary action. Id. at 563-69.

               Plaintiff does not allege any defects in the process he received. Indeed, he

acknowledges that he received a hearing, because he represents that one of his misconduct charges

was reduced at that hearing. Plaintiff appears to suggest only that Defendant Bashore should not

have charged him or allowed the charge to proceed because it was retaliatory and, therefore, false.

However, the right to due process protects Plaintiff’s ability to respond to spurious charges. It

does not include the right to prevent them. See Zinermon v. Burch, 494 U.S. 113, 125 (1990)

(“[T]he deprivation by state action of a constitutionally protected interest in ‘life, liberty or

property’ is not in itself unconstitutional; what is unconstitutional is the deprivation of such an

interest without due process of law.”) (emphasis in original).

               For all the foregoing reasons, Plaintiff does not state a procedural due process claim

against Defendant Bashore.

               Plaintiff also arguably intends to allege that Defendant Bashore violated his right

to substantive due process by falsely accusing Plaintiff of threatening behavior and fighting.



                                                 18
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.69 Page 19 of 22



“Substantive due process prevents the government from engaging in conduct that shocks the

conscience or interferes with rights implicit in the concept of ordered liberty.” Prater v. City of

Burnside, 289 F.3d 417, 431 (6th Cir. 2002). “Substantive due process serves the goal of

preventing governmental power from being used for purposes of oppression, regardless of the

fairness of the procedures used.” Pittman v. Cuyahoga Cty. Dep’t of Children & Family Servs.,

640 F.3d 716, 728 (6th Cir. 2011) (quoting Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir.

1996)). “Conduct shocks the conscience if it ‘violates the “decencies of civilized conduct.”’”

Range v. Douglas, 763 F.3d 573, 589 (6th Cir. 2014) (quoting Cty. of Sacramento v. Lewis, 523

U.S. 833, 846-47 (1998) (quoting Rochin v. California, 342 U.S. 165, 172-73 (1952))). The Sixth

Circuit has held that framing an inmate by planting evidence may violate substantive due process

where a defendant’s conduct shocks the conscience and constitutes an “egregious abuse of

governmental power.” Cale v. Johnson, 861 F.2d 943, 950 (6th Cir. 1988), overruled in other part

by Thaddeus-X v. Blatter, 175 F.3d 378, 388 (6th Cir. 1999); see also Davis v. Gallagher, No.

1:16-cv-1405, 2016 WL 7403941, *4 (W.D. Mich. Dec. 22, 2016); Robinson v. Schertz, No. 2:07-

cv-78, 2007 WL 4454293 (W.D. Mich. Dec. 14, 2007).

               Plaintiff utterly fails to allege conscience-shocking conduct by Defendant Bashore.

Although Plaintiff suggests that he was “set up” for fighting and threatening-behavior misconduct

charges, he does not allege that Defendant Bashore relied on any fabricated evidence or other

egregious conduct. Instead, he complains that the misconduct charges were retaliatory.

               “Where a particular [a]mendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that [a]mendment, not

the more generalized notion of ‘substantive due process,’ must be the guide for analyzing such a

claim.” Albright v. Oliver, 510 U.S. 266, 266 (1994) (quoting Graham v. Connor, 490 U.S. 386,



                                                19
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.70 Page 20 of 22



395 (1989)) (holding that the Fourth Amendment, not substantive due process, provides the

standard for analyzing claims involving unreasonable search or seizure of free citizens, and the

Eighth Amendment provides the standard for such searches of prisoners)). If such an amendment

exists, the substantive due process claim is properly dismissed. Heike v. Guevara, 519 F. App’x

911, 923 (6th Cir. 2013).

               In this case, there is a specific constitutional amendment that applies to Plaintiff’s

claims. The First Amendment provides an explicit textual source of constitutional protection for

Plaintiff’s retaliation claims. Thus, the standard applicable to that source, the First Amendment

right to be free from retaliation, and not the more generalized notion of substantive due process

should be applied. Graham, 490 U.S. at 395; see also Bell v. Johnson, 308 F.3d 594, 610 (6th Cir.

2002) (holding that, after Graham, the First Amendment standard is the sole source of substantive

protection for retaliation claims); Brandenburg v. Housing Auth. of Irvine, 253 F.3d 891, 900 (6th

Cir. 2001) (A “substantive due process right to free speech is duplicative of [a] First Amendment

retaliation claim.”). Consequently, Plaintiff’s substantive due process claim will be dismissed.

               2.     Defendant Shaffer

               Plaintiff alleges that Defendant Shaffer took some of his property without due

process.

               Plaintiff’s due process claim is barred by the doctrine of Parratt v. Taylor, 451 U.S.

527 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986). Under Parratt, a

person deprived of property by a “random and unauthorized act” of a state employee has no federal

due process claim unless the state fails to afford an adequate post-deprivation remedy. If an

adequate post-deprivation remedy exists, the deprivation, although real, is not “without due

process of law.” Parratt, 451 U.S. at 537. This rule applies to both negligent and intentional

deprivations of property, as long as the deprivation was not done pursuant to an established state
                                                20
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.71 Page 21 of 22



procedure. See Hudson v. Palmer, 468 U.S. 517, 530-36 (1984). Because Plaintiff’s claim is

premised upon allegedly unauthorized acts of a state official, he must plead and prove the

inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57 F.3d 476, 479-80

(6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled Sixth Circuit

authority, a prisoner’s failure to sustain this burden requires dismissal of his § 1983 due-process

action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).

               Plaintiff has not sustained his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation remedies

are available to him. First, a prisoner who incurs a loss through no fault of his own may petition

the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112, ¶ B (effective Dec. 12, 2013). Aggrieved prisoners may also submit claims for property

loss of less than $1,000 to the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC

Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan law authorizes

actions in the Court of Claims asserting tort or contract claims “against the state and any of its

departments, commissions, boards, institutions, arms, or agencies.”              Mich. Comp. Laws

§ 600.6419(1)(a). The Sixth Circuit specifically has held that Michigan provides adequate post-

deprivation remedies for deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff does

not allege any reason why a state-court action would not afford him complete relief for the

deprivation, either negligent or intentional, of his personal property. Accordingly, Plaintiff’s due

process claim against Defendant Shaffer will be dismissed.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Bryant, Smith, Rubley, Burne, and Yore will be dismissed from

the action without prejudice because they are misjoined. Defendant Rewerts will be dismissed for
                                                  21
Case 1:20-cv-00041-PLM-RSK ECF No. 14 filed 04/20/20 PageID.72 Page 22 of 22



failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

The Court will also dismiss, for failure to state a claim, due process and Eighth Amendment claims

against remaining Defendants Bashore and Shaffer.          Plaintiff’s retaliation claims against

Defendants Bashore and Shaffer remain in the case.

               An order consistent with this opinion will be entered.



Dated:    April 20, 2020                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                               22
